         Case 5:19-cv-06879-BLF Document 222 Filed 08/13/21 Page 1 of 5



 1 HUESTON HENNIGAN LLP
   John C. Hueston, State Bar No. 164921
 2 jhueston@hueston.com
   Moez M. Kaba, State Bar No. 257456
 3 mkaba@hueston.com
   Yahor Fursevich, State Bar No. 300520
 4 yfursevich@hueston.com
   523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
   Telephone:    (213) 788-4340
 6 Facsimile:    (888) 775-0898
 7
   Attorneys for Plaintiff
 8 Palantir Technologies Inc.

 9 [Counsel for Defendant Listed on Signature Page]

10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN JOSE DIVISION

14

15
   PALANTIR TECHNOLOGIES INC., a                  Case No. 5:19-cv-06879-BLF
16 Delaware corporation,
                                                  JOINT STIPULATION AND [PROPOSED]
17                Plaintiff,                      ORDER RE: CASE DEADLINES
18         vs.
                                                 Date:         N/A
19 MARC L. ABRAMOWITZ, in his individual         Time:         N/A
   capacity and as trustee of the MARC           Courtroom     5 (4th Floor)
20 ABRAMOWITZ CHARITABLE TRUST                   Judge:        Honorable Beth Labson Freeman
   NO. 2, KT4 PARTNERS LLC, a Delaware
21 limited liability company, and DOES 1 through
   50, inclusive,
22
                    Defendants.
23

24

25

26

27

28
                                          Case No. 5:19-cv-06879-BLF
                                JOINT STIPULATION AND [PROPOSED] ORDER
         Case 5:19-cv-06879-BLF Document 222 Filed 08/13/21 Page 2 of 5



 1                                          STIPULATION
 2         Plaintiff Palantir Technologies Inc. (“Plaintiff”) and Defendant Marc L. Abramowitz,
 3 (“Defendant,” and together with Plaintiff, the “Parties”) respectfully submit this Stipulated

 4 Request to modify the case schedule and deadlines in the above-captioned matter.

 5         WHEREAS, on July 29, 2021, the Court held a Case Management Conference, during
 6 which it modified the current case schedule and set the following new deadlines and trial date:

 7                Summary Judgment Hearing: May 12, 2022
 8                Final Pretrial Conference: August 25, 2022
 9                Start of Trial: September 26, 2022
10         WHEREAS, counsel for the Parties have met and conferred, and the Parties have agreed
11 on the remaining case deadlines;

12         THEREFORE, the Parties, by and through their respective attorneys of record, stipulate
13 to the following deadlines, subject to the Court’s approval:

14

15                 Case Event                Original Date or Deadline Revised Date or Deadline
16    Completion of Party Document                        N/A                  September 17, 2021
17    Productions

18    Completion of Fact Depositions,               June 4, 2021               December 17, 2021
      Written Discovery, and Third-Party
19    Discovery
20    Last Day to Serve Opening Expert              June 25, 2021               January 21, 2022
      Reports and Disclose Experts by
21
      Party with the Burden of Proof
22
      Last Day to Serve Rebuttal Expert             July 16, 2021               February 28, 2022
23    Reports and Disclose Rebuttal
      Experts
24
      Completion of Expert Discovery               August 4, 2021                March 25, 2022
25

26

27         IT IS SO STIPULATED.

28
                                                      1
                                          Case No. 5:19-cv-06879-BLF
                                JOINT STIPULATION AND [PROPOSED] ORDER
          Case 5:19-cv-06879-BLF Document 222 Filed 08/13/21 Page 3 of 5



 1
     1Dated: August 13, 2021              By: /s/ Jack P. DiCanio
 2                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 3                                        JACK P. DICANIO (SBN 138782)
                                          jack.dicanio@skadden.com
 4                                        ALLEN RUBY (SBN 47109)
                                          allen.ruby@skadden.com
 5                                        NIELS J. MELIUS (SBN 294181)
                                          niels.melius@skadden.com
 6                                        525 University Avenue
                                          Palo Alto, California 94301
 7                                        Telephone: (650) 470-4500
                                          Facsimile: (650) 470-4570
 8
                                          BARRY SIMON (pro hac vice)
 9                                        bsimon@wc.com
                                          JONATHAN B. PITT (pro hac vice)
10                                        jpitt@wc.com
                                          STEPHEN L. WOHLGEMUTH (pro hac vice)
11                                        swohlgemuth@wc.com
                                          WILLIAMS & CONNOLLY LLP
12                                        725 Twelfth Street, N.W.
                                          Washington, D.C. 20005
13                                        Telephone: (202) 434-5000
                                          Facsimile: (202) 434-5029
14
                                          Attorneys for Defendant
15

16 Dated: August 13, 2021                 By:  /s/ Yahor Fursevich
                                          HUESTON HENNIGAN LLP
17
                                          JOHN C. HUESTON (SBN 164921)
18                                        jhueston@hueston.com
                                          MOEZ M. KABA (SBN 257456)
19                                        mkaba@hueston.com
                                          YAHOR FURSEVICH (SBN 300520)
20                                        yfursevich@hueston.com
                                          523 West 6th Street, Suite 400
21                                        Los Angeles, CA 90014
                                          Telephone: (213) 788-4340
22                                        Facsimile: (888) 775-0898

23                                        Attorneys for Plaintiff
24

25

26

27

28
                                                   2
                                         Case No. 5:19-cv-06879-BLF
                               JOINT STIPULATION AND [PROPOSED] ORDER
         Case 5:19-cv-06879-BLF Document 222 Filed 08/13/21 Page 4 of 5



 1                                   SIGNATURE ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in
 3 the filing of this document has been obtained from any other signatory to this document.

 4

 5 Dated: August 13, 2021                                       /s/ Yahor Fursevich
                                                                   Yahor Fursevich
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                         Case No. 5:19-cv-06879-BLF
                               JOINT STIPULATION AND [PROPOSED] ORDER
         Case 5:19-cv-06879-BLF Document 222 Filed 08/13/21 Page 5 of 5



 1                                       [PROPOSED] ORDER
 2         Pursuant to the forgoing stipulation of the parties and for good cause appearing, it is hereby
 3 ORDERED that the following schedule and deadlines shall apply to this case:

 4

 5                               Case Event                      Date or Deadline
 6                  Completion of Party Document                September 17, 2021
 7                  Productions

 8                  Completion of Fact Depositions,             December 17, 2021
                    Written Discovery, and Third-Party
 9                  Discovery
10                  Last Day to Serve Opening Expert             January 21, 2022
                    Reports and Disclose Experts by
11
                    Party with the Burden of Proof
12
                    Last Day to Serve Rebuttal Expert           February 28, 2022
13                  Reports and Disclose Rebuttal
                    Experts
14
                    Completion of Expert Discovery                March 25, 2022
15

16
           IT IS SO ORDERED.
17
     Dated: ________________, 2021               ______________________________________
18                                               HONORABLE BETH LABSON FREEMAN
                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                         Case No. 5:19-cv-06879-BLF
                               JOINT STIPULATION AND [PROPOSED] ORDER
